Citation Nr: 0114102	
Decision Date: 05/18/01    Archive Date: 05/23/01	

DOCKET NO.  98-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which found that the veteran had failed to 
meet the evidentiary standard for reopening a previously 
denied claim for service connection for a left knee disorder.  
In a decision dated in December 1999, the Board found that 
the evidence submitted by the veteran in connection with his 
claim was both new and material such as to reopen that claim 
and remanded the case to the RO for further development.  The 
case has since been returned to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Left knee chondromalacia and radiological findings of 
degenerative changes were demonstrated in service and are 
related to the current left knee chondromalacia and 
degenerative arthritis of the patellofemoral joint.


CONCLUSION OF LAW

A left knee disorder involving chondromalacia and 
degenerative arthritis of the patellofemoral joint was 
incurred in active service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated throughout the course of his 
service for complaints referable to his left knee.  In April 
1979 the veteran initially presented to a service department 
treatment facility with complaints of left knee pain of 
approximately three weeks' duration.  No clinical findings 
were recorded.  In September 1979 the veteran presented with 
complaints of bilateral knee pain with no history of injury.  
On objective examination moderate crepitus on compression of 
the patella was noted.  Chondromalacia was the diagnostic 
impression.  The veteran was prescribed home exercises and 
provided a physical profile directing temporary assignment 
limitation for a period of 21 days.  

In May 1982 the veteran was again seen for complaints of left 
knee pain and weakness.  On physical examination of the left 
knee mild quadriceps atrophy was noted.  Mild prepatellar 
bursitis was diagnosed.  A program of physical therapy was 
indicated.  In June 1982 the veteran was seen in a service 
department emergency room after hitting his left knee against 
a metal object while walking.  On examination, the veteran's 
left knee had full range of motion with pain and edema below 
the patella.  An X-ray of the left knee on this occasion was 
interpreted to reveal minimal degenerative changes with 
inferior patella spurring.  

The veteran reinjured his left knee in August 1982 playing 
basketball.  Clinical examination of the knee disclosed 
effusion, laxity of the collateral ligament and weakness.  
Subluxating left patella was the diagnostic assessment.  The 
veteran was provided with a knee brace.  On followup 
evaluation in September 1982, left patella tendinitis and 
chondromalacia patellae were diagnosed.  When seen at a 
service department orthopedic clinic in January 1983, the 
veteran demonstrated one-plus varus/valgus instability at 0 
degrees, bilaterally.  Two-plus varus/valgus instability was 
demonstrated at 30 degrees, bilaterally.  There was a slight 
pop of the left knee on postural stress test.  Tenderness was 
indicated over the prepatellar bursae.  Prepatellar bursitis 
was the diagnostic assessment.  Thereafter, the veteran was 
seen in the acute care clinic in February 1983 and again in 
March 1983 with complaints of left knee pain.  Subluxation of 
the left patella was diagnosed in February 1983.  In March 
1983 the veteran's examining physician noted that the veteran 
was being discharged for knee problems.  On the veteran's 
March 1983 medical examination for service separation a 
clinical evaluation of the veteran's lower extremities 
disclosed left patella tendinitis and chondromalacia 
patellae.  

Roger J. Lunke, M.D., in letters addressed to a private 
attorney and insurance company, dated between February 1984 
and December 1984, relates evaluation and treatment provided 
to the veteran for on-the-job injury sustained to the right 
knee.  The injury resulted in arthroscopic surgery in March 
1984 for removal of loose bodies as well as a chondroplasty 
of the medial femoral condyle.  A repeat arthroscopy was 
required in September 1984.  Dr. Lunke made no comments 
referable to the veteran's left knee.  

A June 1997 letter from William E. Nordt III, M.D., reported 
that the veteran underwent "an extensor mechanism realignment 
for significant full thickness chondral damage to the 
patellofemoral joint in 1994."  Dr. Nordt did not specify 
which knee was involved but did indicate that the veteran's 
pathology was the end result of a work-related injury.  The 
veteran in a statement received in July 1994 stated that the 
surgery performed by Dr. Nordt was on his left knee.  
Additionally, Dr. Nordt in a June 1997 letter added that he 
had reviewed the various military records and noted that the 
veteran's earliest complaints of left knee problems were 
during his military service when he was diagnosed with 
patellofemoral disease.  He furthermore opined that the 
veteran had underlying patellofemoral disease of a chronic 
nature and that it is "likely that his 1993 injury was an 
acute on chronic injury."

Private treatment records received in February 2000 show that 
the veteran was evaluated and treated by William C. Foster, 
M.D., in October and November 1991 for complaints of left 
knee pain after stepping on some ice at work.  Traumatic 
hemarthrosis and possible internal derangement of the left 
knee was a diagnostic impression.  Dr. Foster referred the 
veteran to Dr. Nordt for consideration of arthroscopy.  In so 
doing, Dr. Foster observed that the veteran after running a 
quarter mile had developed a large effusion and clearly had 
fluid on his knees as well as a great deal of crepitus.  In 
November 1991 the veteran underwent left knee surgery for 
debridement of chondromalacia, removal of loose bodies and 
lateral release.  The veteran had a gradual postoperative 
recovery and in March 1992 was noted to have palpable 
crepitation and no swelling.  Further left knee surgery 
including arthroscopic lateral release and debridement of 
chondromalacia was undertaken in April 1993.

The Board remanded this case to the RO in December 1999 for 
an examination of the veteran's left knee for the purposes of 
determining the etiology of his current left knee pathology.  
The VA examiner was requested to express an opinion as to the 
medical relationship between the left knee pathology 
demonstrated in service and the veteran's current left knee 
pathology.  It was also requested that the examiner 
disassociate or separate any current left knee disability 
which could be traced to service from any superimposed 
pathology due to post-service injury.

A VA physician examined the veteran in June 2000.  In 
connection with the veteran's examination this physician 
reviewed the veteran's medical records, ascertained his 
relevant medical history and noted his current complaints of 
left knee pain and related limited physical ability.  
Following clinical and radiological examinations, with the 
latter showing significant spurring of the patellofemoral 
joint, chondromalacia and degenerative arthritis of the 
patellofemoral joint were diagnosed.  In response to the 
Board's remand request, the examiner stated that the 
veteran's current left knee problems essentially evolved over 
a lengthy period and while the veteran did not develop 
degenerative joint disease in service he "at most" developed 
chondromalacia effects of his patella therein.

Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

The veteran contends that while he had an injury to his left 
knee subsequent to service he nevertheless had existing 
underlying left knee pathology of a chronic nature 
attributable to events in service which warrant a grant of 
service connection.

Considering the record as a whole and resolving reasonable 
doubt in the veteran's favor, the Board concludes that there 
is sufficient evidence, notwithstanding the statements on the 
veteran's VA examination in June 2000 relating to the 
veteran's left knee degenerative joint disease, to establish 
that the veteran's current left knee chondromalacia and 
degenerative arthritis of the patellofemoral joint had their 
onset in service.  Here the Board notes that both left knee 
chondromalacia and radiological findings of left knee 
degenerative changes with patellar spurring were demonstrated 
in service.  The veteran currently has chondromalacia and 
degenerative arthritis of the patellofemoral joint.  Dr. 
Nordt has stated that the veteran's patellofemoral disease is 
of a chronic nature and separate from any post service left 
knee injury.  The veteran's VA examiner in June 2000 has not 
contradicted Dr. Nordt's assertions nor clearly disassociated 
the veteran's chondromalacia from events in service.  The 
Board concludes that service connection for a left knee 
disorder must be granted.


ORDER

Service connection for a left knee disorder is granted.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

